      Case 1:09-md-02084-TWT Document 1890 Filed 11/15/19 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IN RE ANDROGEL ANTITRUST                        MASTER DKT. NO. 1:09–MD–
LITIGATION (NO. II)                             2084–TWT

                                                ALL CASES

 DEFENDANTS’ MOTION IN LIMINE NO. 1 TO EXCLUDE EVIDENCE
PERTAINING TO PRIOR PROCEEDINGS AND OTHER LAWSUITS AND
                      SETTLEMENTS

      Pursuant to Rules 402 and 403 of the Federal Rules of Evidence, and the

authorities cited in the accompanying memorandum of law, Defendants AbbVie

Products, LLC, f/k/a Solvay Pharmaceuticals, Inc. (“Solvay”), Actavis, Inc. (n/k/a

Allergan Finance, LLC), Par Pharmaceutical Companies, Inc. (“Par”), and

Paddock Holdings, LLC (“Paddock”) (collectively “Defendants”) respectfully

move for an order precluding Plaintiffs from commenting on or introducing

evidence regarding other cases, settlements, or proceedings involving any

Defendant or its affiliates, including the FTC’s AndroGel investigation and

litigation against these Defendants, the FTC’s claims and judgment against AbbVie

in FTC v. AbbVie Inc., 2:14-cv-05151 (E.D. Pa. Sept. 8, 2014), and any other

proceedings against any Defendants. Evidence concerning these investigations,

cases, and proceedings would be highly inflammatory and unfairly prejudicial.
      Case 1:09-md-02084-TWT Document 1890 Filed 11/15/19 Page 2 of 6




      Respectfully submitted this 15th day of November 2019.

Teresa T. Bonder                        /s/ Rohit K. Singla
Georgia Bar No. 703969                  Rohit K. Singla*
Matthew D. Kent                         Kyle W. Mach*
Georgia Bar No. 526272                  Adam R. Lawton*
ALSTON & BIRD LLP                       Justin P. Raphael*
1201 West Peachtree Street              Joshua S. Meltzer*
Atlanta, GA 30309-3424                  Emily C. Curran-Huberty*
(404) 881-7000 (telephone)              Ashley D. Kaplan*
(404) 881-7777 (facsimile)              MUNGER, TOLLES & OLSON LLP
teresa.bonder@alston.com                350 South Grand Avenue, 50th Floor
matthew.kent@alston.com                 Los Angeles, CA 90071
                                        (213) 683-9100 (telephone)
                                        (213) 687-3702 (facsimile)
Counsel for AbbVie Products LLC f/k/a   rohit.singla@mto.com
Solvay Pharmaceuticals, Inc. and Unimed kyle.mach@mto.com
Pharmaceuticals LLC                     adam.lawton@mto.com
                                        justin.raphael@mto.com
                                        joshua.meltzer@mto.com
                                        emily.curran-huberty@mto.com
                                        ashley.kaplan@mto.com

                                           * Practicing pursuant to this Court’s
                                           Initial Case Management Order

                                           Counsel for AbbVie Products LLC f/k/a
                                           Solvay Pharmaceuticals, Inc. and Unimed
                                           Pharmaceuticals LLC




                                       2
     Case 1:09-md-02084-TWT Document 1890 Filed 11/15/19 Page 3 of 6




Seslee S. Smith                           /s/ Paul M. Eckles
Georgia Bar No. 663377                    Steven C. Sunshine*
MORRIS, MANNING & MARTIN LLP              Paul M. Eckles*
3343 Peachtree Road, N.E.                 Julia K. York*
Suite 1600 Atlanta Financial Center       Ryan J. Travers*
Atlanta, GA 30326                         SKADDEN, ARPS, SLATE,
(404) 233-7000 (telephone)                MEAGHER & FLOM
(404) 365-9532 (facsimile)                LLP
sss@mmmlaw.com                            1440 New York Ave., N.W.
                                          Washington, D.C. 20005
                                          (202) 371-7000 (telephone)
                                          (202) 393-5760 (facsimile)
                                          steven.sunshine@skadden.com
                                          paul.eckles@skadden.com
                                          julia.york@skadden.com
                                          ryan.travers@skadden.com

                                          * Practicing pursuant to this Court’s
                                          Initial Case Management Order

                                          Counsel for Actavis, Inc. (n/k/a Allergan
                                          Finance, LLC)




                                      3
      Case 1:09-md-02084-TWT Document 1890 Filed 11/15/19 Page 4 of 6




/s/ Heidi K. Hubbard
Heidi K. Hubbard*
Benjamin M. Greenblum*
Samuel Bryant Davidoff*
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, D.C. 20005
(202) 434-5000 (telephone)
(202) 434-5029 (facsimile)
hhubbard@wc.com
bgreenblum@wc.com
sdavidoff@wc.com

* Practicing pursuant to this Court’s Initial Case Management Order

Counsel for Defendants Par
Pharmaceutical Inc./Par
Pharmaceutical Companies, Inc. and
Paddock Holdings LLC




                                        4
     Case 1:09-md-02084-TWT Document 1890 Filed 11/15/19 Page 5 of 6




                   CERTIFICATE OF COMPLIANCE

     Pursuant to Local Rule 7.1D, counsel hereby certifies that the foregoing

DEFENDANTS’ MOTION IN LIMINE NO. 1 TO EXCLUDE EVIDENCE

PERTAINING TO PRIOR PROCEEDINGS AND OTHER LAWSUITS AND

SETTLEMENTS has been prepared in accordance with Local Rule 5.1 using

Times New Roman 14 point font.

     Respectfully submitted this 15th day of November 2019.

                                     /s/ Rohit K. Singla
                                     Munger, Tolles & Olson LLP
                                     560 Mission Street, 27th Floor
                                     San Francisco, CA 94105
                                     (415) 512-4000 (telephone)
                                     (415) 512-4077 (facsimile)
                                     rohit.singla@mto.com

                                     * Practicing pursuant to this Court’s Initial
                                     Case Management Order

                                     Counsel for AbbVie Products LLC f/k/a
                                     Solvay Pharmaceuticals, Inc. and Unimed
                                     Pharmaceuticals LLC




                                      5
      Case 1:09-md-02084-TWT Document 1890 Filed 11/15/19 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of DEFENDANTS’ MOTION

IN LIMINE NO. 1 TO EXCLUDE EVIDENCE PERTAINING TO PRIOR

PROCEEDINGS AND OTHER LAWSUITS AND SETTLEMENTS and the

accompanying memorandum of law were filed with the Court’s CM/ECF system

on November 15, 2019, and thereby distributed to counsel of record.

      Respectfully submitted this 15th day of November 2019.

                                     /s/ Rohit K. Singla
                                     Munger, Tolles & Olson LLP
                                     560 Mission Street, 27th Floor
                                     San Francisco, CA 94105
                                     (415) 512-4000 (telephone)
                                     (415) 512-4077 (facsimile)
                                     rohit.singla@mto.com

                                     * Practicing pursuant to this Court’s Initial
                                     Case Management Order

                                     Counsel for AbbVie Products LLC f/k/a
                                     Solvay Pharmaceuticals, Inc. and Unimed
                                     Pharmaceuticals LLC




                                        6
